Claims 1-20 are allowed and will remain as numbered upon allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Marshall J. Brown on 7/30/2021.  

The application has been amended as follows: 
Claim 1, 
line 10, “but not fully installed” has been added after “housing”; and in 
lines 11-12, “proper installation” has been replaced with “complete installation and sealing”.
Claim 3, line 1, “identification” has been replaced with “sensing”.
Claim 12, 
line 6, “but not fully installed” has been added after “housing”; and in 
lines 7-8, “proper installation” has been replaced with “complete installation and sealing”.
Claim 15, line 1, “identification” has been replaced with “sensing”.
Claim 17, last line, “cartridge” has been replaced with “element”.
Specification, paragraph [0005], line 8, “to” has been added before “prevent”; and in paragraph [0014], line 1, “3A” has been replaced with “4A”. 
Abstract, in the last sentence, “to” has been added before “prevent”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In each of claims 1 and 12, the first position has been amended to allow the filter cartridge (or filter element) to be disposed within the housing but not fully installed; and the second position has been amended such that the filter cartridge mechanism contacts the filter cartridge (or filter element) to facilitate complete installation and sealing of the filter cartridge (or filter element) within the housing.   Support for the amendment is found in at least paragraph [0041] and figure 2.
The closest cited art—Lin (U.S. 8,242,893 B1)—fails to anticipate or render obvious, alone or in any proper combination, the filter blocking mechanism having the claimed positions that transitions from the first position to the second position when filter cartridge information of the identification element sensed by the sensor is identified as corresponding to an authorized filter cartridge (or filter element)—in combination with all the other limitations in each of claims 1 and 12.
The aforementioned limitations are also not taught by U.S. Pat. Nos. 8,449,765 and 10,874,959.
The phrase “a filter blocking mechanism” of claims 1 and 12 is considered to be equivalent to “a means for filter blocking” and is interpreted under 35 U.S.C. 112(f) because the limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  The corresponding and (ii) the solenoid 116 or wire coil [0031], or structural equivalents thereof.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRY K CECIL/Primary Examiner, Art Unit 1778